Exhibit 10(i)



Supplement effective February 15, 2008 as it applies to Armando Pimentel, Jr.


Supplemental Benefits

 

1.  Pursuant to Section 5.03 of the FPL Group, Inc. Supplemental Executive
Retirement Plan (the "Plan"), which provides for the approval of this Supplement
to the Plan, additional pension credits shall be added to the Supplemental
Pension Benefit for certain Participants from time to time. The amount and
effective date for the additional credits shall be shown on this Supplement to
the Plan.

 

2.  Schedule of Supplemental Benefits:




Participant

 

Amount/Description of Supplemental Pension Benefit

 


Effective Date











Armando Pimentel, Jr.

 

(1)  A $150,000 credit to the participant's Supplemental Pension Benefit

 

February 15, 2008 ("Commencement Date")

             

(2)  A $150,000 credit to the participant's Supplemental Pension Benefit

 

The date which is the first anniversary of the Commencement Date, provided the
participant remains employed by the Company on such first anniversary

             

(3)  A $150,000 credit to the participant's Supplemental Pension Benefit

 

The date which is the second anniversary of the Commencement Date, provided the
participant remains employed by the Company on such second anniversary



3.  This Supplement shall be deemed incorporated by reference into the Plan. In
the event of any discrepancy between this Supplement and the provisions of the
Plan, the provisions of this Supplement shall govern.

